UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 23, 2011(September 22, 2011) UNITED STATES OIL AND GAS CORP (Exact Name of Registrant as Specified in Charter) Delaware 000-53971 26-0231090 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 11782 Jollyville Road, Suite 211B Austin, Texas 78759 (Address of Principal Executive Offices) (512) 464-1225 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14.a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events. On September 22, 2011 the Registrant issued a press release announcing that it has canceled its Annual Meeting of Stockholders, because the Registrant did not meet the quorum requirement in order to hold the meeting. The meeting had been scheduled for 10:00 a.m. local time on Friday, September 23, 2011 and the Company does not have any current plans to reschedule the meeting.A copy of such press release is attached as Exhibit 99.1 hereto and incorporated by reference herein. Item9.01 Financial Statements and Exhibits. (d) Exhibits ExhibitNo. Description Press release dated September 22, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 23, 2011 UNITED STATES OIL AND GAS CORP By: /S/Alex Tawse Name: Alex Tawse Its: Chief Executive Officer
